Per Curiam.
The ground taken is,' that no cause which may be made by the pleadings to turn on the existence and inspection of a record, is within the compulsory arbitration laws. If that were decisive, those laws would be a dead letter; for there is no action on which an issue of law may not be joined by the plea, for instance, of a former recovery. In Roop v. Meek it is intimated that an action on a bail bond is not within their purview; but chiefly because the discretionary power to give summary relief is lodged by the statute with the court alone. In Hill v. Crawford, 8 Serg. & Rawle 477, it was held that a scire facias on a judgment may be referred under the act of 1810. There, as here, the objection was that arbitrators are incompetent to try an issue of law; and there, as here, it was uncertain whether such an issue would be joined, it being conceded that the plea of mil tiel record was put in after the rule of reference. The authority of that case therefore is decisive of the point.
Judgment affirmed.